Title: From Benjamin Franklin to Ezra Stiles, 23 May 1757
From: Franklin, Benjamin
To: Stiles, Ezra


Dear Sir,
New York, May 23. 1757
I have been waiting here near Six Weeks for the sailing of the Pacquet, and know not yet when that will be. From London I will send you the Account you desire of the Verification of the Meridian of France; and one of the best Thermometers I can procure. If in any thing else I can do you pleasure, signify it by a Line directed to me at the Pensilvania Coffee House in Birchin Lane. I shall always be glad to hear of your Welfare, being, with sincere Esteem and Regard, Dear Sir, Affectionately yours
B Franklin
 
Addressed: To / The Revd Mr Ezra Stiles / at Newport / Rhode-Island / Free / B Franklin
Endorsed: Benja Franklin Esqr. May 23. 1757. Recd. 28 May 1757. Wrote to Mr. Franklin in London Mar. 30. 1758—by Capt. Gallatly.
